Citation Nr: 1021880	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of avulsion 
fracture of the left medial malleolus, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1972 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the evaluation in effect for residuals of avulsion fracture 
of the left medial malleolus to 20 percent effective November 
9, 2005.  By rating decision dated in March 2007, the RO 
granted an effective date of April 1, 2005 for the increased 
evaluation of 20 percent for residuals of avulsion fracture 
of the left medial malleolus.  

In February 2010, a Video Conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

During the February 2010 Video Conference hearing before the 
undersigned Veterans Law Judge, the Veteran testified that he 
has received treatment, specifically cortisone shots, at the 
orthopedic clinic at the University Drive VA Medical Center.  
He also stated that he had undergone physical therapy at the 
Highland Drive VA Medical Center.  The Veteran said that he 
had discussed a possible ankle replacement with a treatment 
provider, as therapy does not really help and the Veteran 
described the ankle as being pretty much "dead locked."  
The records of such treatment should be obtained and 
associated with the claims file on remand.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Additionally, during the February 2010 Video Conference 
hearing the Veteran indicated that receives disability 
benefits from the Social Security Administration (SSA).  
However, the Veteran was unsure about which disability formed 
the basis for the grant of such benefits and with regards to 
his left ankle he said that "it's part of it."  The claims 
file contains a printout from SSA which indicates that the 
Veteran's disability onset date was in January 2000.  During 
the May 2006 and October 2009 VA examinations, the Veteran 
reported that he received SSA disability for all of his 
medical conditions.  During the October 2009 VA examination, 
he indicated that his SSA disability benefits had been 
discontinued two years prior to that time.  The record 
suggests that the Veteran may have had SSA disability 
benefits discontinued and possibly reestablished during the 
course of this appeal, and that such benefits may have been 
granted, in part, for his service-connected disability.  
However, a copy of the SSA decision and the underlying 
records upon which the grant was based are not contained in 
the claims file.  Thus, a request should be made to the SSA 
for any records pertaining to the Veteran, including any 
decisions and any medical evidence relied upon in making its 
decision.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records 
pertaining to the Veteran's left ankle 
disability dating since April 2005 from 
the Pittsburgh VA Healthcare System.

2.  Request that the SSA provide the 
records pertinent to the Veteran's award 
of SSA disability benefits as well as the 
medical records relied upon concerning 
that claim, and associate such records 
with the Veteran's claim file.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



